           Case 2:18-cv-01116-GMN-GWF Document 48-1 Filed 03/19/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9
                         UNITED STATES DISTRICT COURT
10
                                DISTRICT OF NEVADA
11

12
     GAVIN O’NEILL,                        Case No. 2:18-cv-01116-GMN-GWF
13                                         Hon. Gloria M. Navarro Presiding
     Plaintiff,
14

15   vs.                                   ORDER ON JOINT STIPULATION
                                           TO DISMISS ACTION WITH
16
     JENNIFER ACOSTA; and JENPIRE          PREJUDICE
17   HOLDINGS LLC,
18
     Defendants.
19

20

21

22

23

24

25

26

27

28

               ORDER ON JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE
 1

 2

 3                                         ORDER:
 4         Having reviewed the stipulation of the parties to dismiss this action with
 5   prejudice, and finding good cause thereon,
 6         IT IS HEREBY ORDERED that this action be dismissed with prejudice,
 7   with each party to bear their respective costs and attorneys’ fees as incurred against
 8   one another.
 9

10         IT IS SO ORDERED.
11

12
     Date this _____date
                 1       of April, 2019.
13
                                                Gloria M. Navarro, Chief Judge
                                                UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
              ORDER ON JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE
